TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2020



                                      NO. 03-19-00532-CV


                                    Paul Bethany, Appellant

                                                v.

  Stephen Charles Bethany, Executor of the Estate of Mildred Louise Bethany, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on August 1, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.